Citation Nr: 1818117	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left S1 radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2011 rating decisions of the VA Regional Office (RO) in Newark, New Jersey.  In October 2012, the Veteran testified at a videoconference hearing conducted before the undersigned.  The issues were remanded in August 2014 and November 2017 for further development.


FINDINGS OF FACT

1.  The Veteran's left S1 radiculopathy does not result in moderately severe incomplete paralysis of the sciatic nerve.

2.  The Veteran's right leg radiculopathy does not result in moderate incomplete neuralgia of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left S1 radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an initial rating in excess of 10 percent rating for right leg radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8720 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Initial rating claims

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An evaluation of 10 percent is available for paralysis and neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8720, where it is mild incomplete paralysis.  The next higher rating of 20 percent disabling is available for moderate incomplete paralysis.  The next higher evaluation of 40 percent disabling is available for moderately severe incomplete paralysis.  Even higher ratings are warranted for greater degrees of symptomatology.  A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

B. Left S1 radiculopathy 

The Veteran's left S1 radiculopathy is evaluated under Diagnostic Code 8520 discussed above.  VA peripheral nerve examinations in January 2009, December 2010, July 2011 and October 2014 all fail to show symptomatology equating to moderately severe incomplete paralysis.  Muscle strength of 5/5 was shown at all four examinations; treatment records also show such strength.  See October 2010, February 2011, April 2013, October 2016, and December 2016 records.  The examinations also have not shown any muscle atrophy; neither have the treatment records discussed herein.  The examinations all show deep tendon reflexes of 1+ for knee jerk; treatment records dated in February 2011, April 2013, and February 2014 also show such reflexes.  He had knee jerk of 2+ in October 2010 and trace reflexes in October 2016.  The examinations further show that he had deep tendon reflexes of trace ankle jerk in 2009 and 2011; absent in 2010; and 1+ in 2014.  Treatment records show similar impairment as he had ankle jerk reflexes of 2+ in February 2011; absent in April 2013, and 1+ in February 2014 and October 2016.  Regarding sensory impairment and subjective complaints, he denied deficit or prior history of pain at the 2009 examination; pain was reported at the 2010 examination.  A February 2011 record shows diminished sensation, while numbness and weakness was reported at the July 2011 examination.  No sensory impairment was shown at any of the other examinations; additionally, records dated in August 2008, July 2011, February 2014, October 2016, and December 2016 also fail to show sensory impairment.  

The 2011 examiner opined that the Veteran's radiculopathy was of mild to moderate degree of severity, while the 2014 examiner opined that it was mild.  In this case, considering the limited findings of sensory impairment; normal muscle strength; no muscle atrophy; knee reflexes of 1+ and ankle jerk reflexes of absent to 1+; and opinions indicating that the Veteran's radiculopathy is mild and mild to moderate, the evidence weighs against a finding that his symptomatology equates to moderately severe incomplete paralysis.  No medical professional has opined that the Veteran's symptomatology more nearly approximates moderately severe incomplete paralysis.

The most pertinent evidence reviewed in reaching this decision includes the 2009, 2010, 2011, and 2014 VA examinations, as well as the VA treatment records assembled in conjunction with this appeal.  The overall evidence of record does not show symptomatology warranting an initial rating in excess of 20.  In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, as the Veteran has not contended, nor does the evidence show, that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

C. Right leg radiculopathy

The Veteran's right leg radiculopathy is evaluated under Diagnostic Code 8720 discussed above.  The Board notes that the Veteran is also service connected for tensor fascia lata pain syndrome of the right lower extremity with a 10 percent rating under Diagnostic Code 8729, which evaluates neuralgia of the external cutaneous nerve of thigh.  

VA peripheral nerve examinations in January 2009, December 2010, July 2011 and October 2014 all fail to show symptomatology equating to moderate incomplete paralysis.  Muscle strength of 5/5 was shown at all four examinations; treatment records also show such strength.  See December 2007, October 2010, February 2011, April 2013, October 2016, and December 2016 records.  The examinations also have not shown any muscle atrophy; neither have the treatment records discussed herein.  Deep tendon reflexes for knee jerk have ranged from 1+ as shown in the examinations, as well as in February 2011, April 2013, and February 2014 records, to 2+ as reported in December 2007 and October 2010 records.  The examinations showed deep tendon reflexes of trace ankle jerk in 2009 and 2011; absent in 2010; and 1+ in 2014; the treatment records discussed above showed similar reflexes.  Sensory impairment of the lateral thigh was reported at the 2009, 2010, and 2011 examinations; no impairment was noted at the 2014 examination.  Similarly, treatment records in February 2011, April 2013, February 2014, and December 2016 also show sensory impairment to the lateral thigh.  The 2011 examiner opined that the Veteran's radiculopathy was of mild to moderate degree of severity, while the 2014 examiner opined that it was mild.  

In this case, the evidence shows sensory impairment of the right thigh; however, the Veteran is already rated as 10 percent disabling for his tensor fascia lata pain syndrome under a diagnostic code that rates neuralgia of the external cutaneous nerve of thigh.  A February 2009 rating decision denying a higher rating shows that the sensory impairment was considered in evaluating that disability.  In evaluating the Veteran's right leg radiculopathy, the Board is mindful that separate ratings should not be awarded under separate diagnostic codes for duplicative or overlapping symptoms.  38 C.F.R. § 4.14.  Aside from his sensory impairment, the Veteran has had normal muscle strength; no muscle atrophy; deep tendon reflexes of the knee of 1+ to 2+, and ankle jerk reflex of absent, trace, and 1+.  Additionally, VA examiners have opined that the Veteran's right leg radiculopathy is best characterized as mild and mild to moderate.  Although a 20 percent rating is warranted for moderate incomplete paralysis, the overall evidence as discussed above suggests that the Veteran's radiculopathy is best characterized as mild incomplete paralysis.  To award a higher 20 percent rating that considers symptoms already rated as 10 percent disabling for the tensor fascia lata pain syndrome in addition to the currently assigned 10 percent rating for the radiculopathy would essentially amount to pyramiding.  Id.

The most pertinent evidence reviewed in reaching this decision includes the 2009, 2010, 2011, and 2014 VA examinations, as well as the VA treatment records assembled in conjunction with this appeal.  The overall evidence of record does not show symptomatology warranting an initial rating in excess of 10.  In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.  Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice, supra.



ORDER

Entitlement to an initial rating in excess of 20 percent for left S1 radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


